Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on September 28, 2018. Claim(s) 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the form of structure data" in p. 34, ll. 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of structure data”.
Claim 7 recites the limitation "the form of dose data" in p. 34, ll. 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of dose data”.
Claim 7 recites the limitation "the form of treatment delivery data" in p. 34, ll. 18.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of treatment delivery data”.
Claim 14 recites the limitation "the form of structure data" in p. 36, ll. 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of structure data”.
Claim 14 recites the limitation "the form of dose data" in p. 36, ll. 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of dose data”.
Claim 14 recites the limitation "the form of treatment delivery data" in p. 36, ll. 18.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of treatment delivery data”.
Claim 21 recites the limitation "the form of structure data" in p. 38, ll. 15-16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of structure data”.
Claim 21 recites the limitation "the form of dose data" in p. 36, ll. 17.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of dose data”.
Claim 21 recites the limitation "the form of treatment delivery data" in p. 36, ll. 18.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion to recite “form of treatment delivery data”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (U.S. Patent Pre-Grant Publication No. 2019/0192880) in view of McNutt et al. (U.S. Patent Pre-Grant Publication No. 2017/0083682).
As per independent claim 1, Hibbard discloses a method for a computer system to perform radiotherapy treatment planning using a deep learning engine that includes at least a first processing pathway, a second processing pathway and a third processing pathway, wherein the method comprises: obtaining first image data associated with a patient (See Paragraphs [0035]-[0036]: Medical images can be obtained that are associated with a patient, which the Examiner is interpreting to encompass obtaining first image data associated with a patient.); generating first feature data by processing the first image data associated with a first resolution level using the first processing pathway (See Paragraph [0094]: A process is described to utilize a feature extraction portion can extract one or more features of medical images using convolutional neural network to receive medical images and an output map construction portion that uses the output of feature extraction portion to comprise a fluence map or dose map so to gradually reconstruct the output map from coarse resolution to fine, until the desired image resolution or image size is achieved, which the Examiner is interpreting the desired image resolution to encompass the first resolution level.); generating second feature data by processing second image data associated with a second resolution level using the second processing pathway, wherein the second image data is generated based on the first image data (See Paragraphs [0094] and [0097]: A process is described to utilize a feature extraction portion can extract one or more features of medical images using convolutional neural network to receive medical images and an output map construction portion that uses the output of feature extraction portion to comprise a fluence map or dose map so to gradually reconstruct the output map from coarse resolution to fine, until the desired image resolution or image size is achieved, and the spatial neighboring of first and second images allow for one image to provide information of the shape, size, and/or type of the anatomical structure in another adjacent image along the same plane, which the Examiner is interpreting the desired image resolution to encompass the second resolution level, and the spatial neighboring of images to encompass the second image data is generated based on the first image data.); generating third feature data by processing third image data associated with a third resolution level using the third processing pathway, wherein the third image data is generated based on the first image data or the second image data (See Paragraphs [0094] and [0097]: A process is described to utilize a feature extraction portion can extract one or more features of medical images using convolutional neural network to receive medical images and an output map construction portion that uses the output of feature extraction portion to comprise a fluence map or dose map so to gradually reconstruct the output map from coarse resolution to fine, until the desired image resolution or image size is achieved, and the spatial neighboring of multiple images allow for one image to provide information of the shape, size, and/or type of the anatomical structure in another adjacent image along the same plane, which the Examiner is interpreting the desired image resolution to encompass the second resolution level, and the spatial neighboring of images to encompass the third image data is generated based on the first image data.); and generating a first combined set of feature data associated with the second resolution level based on the second feature data and the third feature data, and a second combined set of feature data associated with the first resolution level based on the first feature data and the first combined set (See Paragraphs [0095]: The neural network may be configured with one or more additional connections between feature extraction portion and output map construction, the connections may involve non-final layers of feature extraction portion and non-final layers of output map construction, final layers of feature extraction portion and non-final layers of output map construction and/or non-final layers of feature extraction portion, which the Examiner is interpreting the feature extraction portion when combined with the resolution identification for the first, second, and third medical images to encompass the claimed portion.).
While Hibbard teaches a method as described above, Hibbard may not explicitly teach based on the second combined set, generating output data associated with radiotherapy treatment of the patient.
McNutt teaches a method for based on the second combined set, generating output data associated with radiotherapy treatment of the patient (See Paragraph [0088]: The risk model is able to automatically plan on intensity modulated radiotherapy treatment plan to best align the toxicity or outcome risk for a new patient.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Hibbard to include generating output data associated with radiotherapy treatment of the patient as taught by McNutt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hibbard with McNutt with the motivation of reducing treatment related toxicities (See Background of McNutt in Paragraph [0003]).
Claims 8 and 15 mirror Claim 1 only within differing statutory categories, and is rejected for the same reason as Claim 1. The addition of “…a processor of a computer system…” and “…a non-transitory computer-readable medium…” is encompassed by Hibbard in Paragraph [0012]: “A processor is utilized to in the method to train the neural network to predict at least one of a fluence map and a dose map”, and in Paragraph [0011]: “The system includes a non-transitory machine-readable medium to store the training data, a first neural network model, and a second neural network model.”.
As per claim 2, Hibbard/McNutt discloses the method of claim 1 as described above. Hibbard further teaches wherein the method further comprises: downsampling the first image data or the second image data to generate the third image data associated with the second resolution level (See Paragraph [0088]: The deep convolutional neural network (DCNN) includes a stack of distinct layers that transform the input into the output and each layer can connect one upstream layer and one downstream layer, which the Examiner is interpreting to encompass the claimed portion when utilized with the medical image data.); and upsampling the third feature data from the third resolution level to the second resolution level prior to generating the first combined set (See Paragraph [0088]: The deep convolutional neural network (DCNN) includes a stack of distinct layers that transform the input into the output and each layer can connect one upstream layer and one downstream layer, which the Examiner is interpreting to encompass the claimed portion when utilized with the medical image data.).
Claims 9 and 16 mirror Claim 2 only within differing statutory categories, and is rejected for the same reason as Claim 2.
As per claim 3, Hibbard/McNutt discloses the method of claims 1-2 as described above. Hibbard further teaches wherein generating the first combined set comprises: generating the first combined set by processing the upsampled third feature data and the second feature data using one or more convolutional layers of the deep learning engine (See Paragraph [0088]: The deep convolutional neural network (DCNN) includes a stack of distinct layers that transform the input into the output and each layer can connect one upstream layer and one downstream layer, which the Examiner is interpreting to encompass the claimed portion when utilized with the medical image data.).
Claims 10 and 17 mirror Claim 3 only within differing statutory categories, and is rejected for the same reason as Claim 3.
As per claim 4, Hibbard/McNutt discloses the method of claim 1 as described above. Hibbard further teaches wherein the method further comprises: downsampling the first image data to generate the second image data associated with the second resolution level (See Paragraph [0088]: The deep convolutional neural network (DCNN) includes a stack of distinct layers that transform the input into the output and each layer can connect one upstream layer and one downstream layer, which the Examiner is interpreting to encompass the claimed portion when utilized with the medical image data.); and upsampling the first combined set from the second resolution level to the first resolution level prior to generating the second combined set (See Paragraph [0088]: The deep convolutional neural network (DCNN) includes a stack of distinct layers that transform the input into the output and each layer can connect one upstream layer and one downstream layer, which the Examiner is interpreting to encompass the claimed portion when utilized with the medical image data.).
Claims 11 and 18 mirror Claim 4 only within differing statutory categories, and is rejected for the same reason as Claim 4.
As per claim 5, Hibbard/McNutt discloses the method of claims 1 and 4 as described above. Hibbard further teaches wherein generating the second combined set comprises: generating the second combined set by processing the upsampled first combined set and the first feature data using one or more convolutional layers of the deep learning engine (See Paragraph [0089]: The number of different layers can be selectively increased, the number of intermediate distinct layers from the input layer to the output layer and can be used in DCNN models, which the Examiner is interpreting to encompass the claimed portion.).
Claims 12 and 19 mirror Claim 5 only within differing statutory categories, and is rejected for the same reason as Claim 5.
As per claim 6, Hibbard/McNutt discloses the method of claim 1 as described above. Hibbard further teaches wherein generating the output data comprises: generating the output data by processing the second combined set using one or more mixing layers of the deep learning engine (See Paragraph [0090]: The DCNN model can be used for generation of fluence and/or dose maps to selectively include intermediate layers between the input and output layers, the layers can be convolutional layers, non-linear operator layers, pooling or subsampling layers, fully connected layers, deconvolution layers, and/or unpooling or unsampling layers, which the Examiner is interpreting to encompass the claimed portion.).
Claims 13 and 20 mirror Claim 6 only within differing statutory categories, and is rejected for the same reason as Claim 6.
As per claim 7, Hibbard/McNutt discloses the method of claim 1 as described above. Hibbard further teaches wherein the method further comprises: training the deep learning engine to perform one of the following using training data associated with past patients: automatic segmentation to generate the output data in the form of structure data associated with the patient, dose prediction to generate the output data in the form of dose data associated with the patient (See Paragraphs [0090]-[0091]: The DCNN model can be trained on datasets that are inputted and generate output maps for fluence and/or dose maps, which the Examiner is interpreting to encompass training the deep learning engine to perform dose prediction to generate the output data in the form of dose data associated with the patient.), and treatment delivery data estimation to generate the output data in the form of treatment delivery data for a treatment delivery system.
Claims 14 and 21 mirror Claim 7 only within differing statutory categories, and is rejected for the same reason as Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purdie et al. (U.S. Patent Pre-Grant Publication No. 2016/0140300), describes methods and systems for evaluating a proposed treatment plan for radiation therapy and for evaluating one or more delineated regions of interest for radiation therapy, and/or for generating a proposed treatment plan for radiation therapy, Yin et al. (U.S. Patent Pre-Grant Publication No. 2016/0129282), describes systems and methods for specifying treatment criteria and treatment planning parameters for patient specific radiation therapy treatment planning, and So (“Learning-Based Dissimilarity Measure for Rigid and Non-Rigid Medical Image Registration”), describes applying image registration to help ease the analysis of dissimilarity measure for both rigid and non-rigid medical image registrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626    


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626